           Case MDL No. 2804 Document 6773 Filed 01/15/20 Page 1 of 1



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION
      City of Las Vegas v. Purdue Pharma, L.P., et al.,        )
              D. Nevada, C.A. No. 2:19-02128                   )                      MDL No. 2804


                ORDER VACATING CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Las Vegas) on December 23, 2019.
Prior to expiration of that order’s 7-day stay of transmittal, plaintiff in Las Vegas filed a notice of
opposition to the proposed transfer. The Panel has now been advised that Las Vegas was remanded
to the Eighth Judicial District of Clark County, Nevada, by the Honorable James C. Mahan in an
order filed on January 15, 2020.

     IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
“CTO-127” filed on December 23, 2019, is VACATED insofar as it relates to this action.


                                                       FOR THE PANEL



                                                       John W. Nichols
                                                       Clerk of the Panel
